DETAILED ACTION
This action is response to communication:  response to original application filed on 11/09/2020.
Claims 1-20 are currently pending in this application.  
The IDS filed on 01/26/2021 has been accepted.  
	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,255,415 and claims 1-20 f US Patent No. 10,860,698. Although the claims at issue are not identical, they are not patentably distinct from each other because all the limitations of the present claims are found in the parent patents. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-9, 11-13, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Janis US Patent No. 5,263,158 (Janis), in view of Barkley et al. US Patent No. 6,202,066 (Barkley).

As per claim 1, Janis teaches a computer-implemented method of managing access to computer resources, the method comprising: by one or more processors configured to execute computer instructions: receiving, from a first user, a selection of a first purpose, wherein the first purpose is indicated by a first use case object (col. 5 line 54 to col. 6 line 4, with user selecting action for resource, such as view, update, delete, etc; these actions are use case objects); determining a first qualification object that is linked to the first use case object (col. 5 line 54 to col. 6 line 39 with checking profile with particular user, resource object, and intent to see if action can be taken by that user on that ojbect); and in response to receiving the selection of the first purpose and determining that the qualifications of the first user satisfy the first qualification, providing the first user with access to a computer resource associated with the first use case object (col. 6 line 40-45).
Although Janis teaches providing access to a computer resource associated with the first use case object, Harris does not explicitly teach providing a plurality of computer resources associated with the first use case object.  However, this would have been obvious.  For example, see Barkley (Figure 3, col. 4 lines 53 to col. 5 line 5, col. 7 lines 15-20 wherein groups of users/roles have access to a plurality of computer resources based on the role/purpose). 
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the teachings of Janis with Barkley.  One of ordinary skill in the art would have been motivated to perform such an addition to provide access control to objects that is significantly simplified and reliable (col. 7 lines 15-20).
As per claim 2, it would have been obvious over the Harris combination wherein the first qualification is one of a plurality of qualifications, any of which may be satisfied by the qualifications of the first user to provide the first user with access to the plurality of coputer resources (throughout Janis and Barkley, with different levels of access; for example, see Janis col. 4 lines 44-54).
As per claim 3, it would have been obvious over the Janis combination comprising, by the one or more processors configure to execute the computer instructions: receiving, from a second user, a selection of the first purpose; determining a second qualification object that is linked to the first use case object, wherein the second qualification object is different from the first qualification object; determining that qualifications of the second user satisfy a second qualification of the second qualification object; and in response to receiving the selection of the first purpose and determining that the qualifications of the second user satisfy the second qualification, providing the second user with access to the first plurality of computer resources associated with the first use case object (see Barkley col. 9 lines 7-40 with different levels of access and permissions based on different roles/groups/purpose; access is granted to the group of resources based on access control). 
As per claim 6, it would have been obvious over the Janis combination further comprising: by the one or more processors configured to execute the computer instructions: receiving, from a second user, a selectionof the second purpose, wherein the second purpose is indicated by a second use case object; determining a second qualification object that is linked to the second use case object, wherein the second qualification object is different from the first qualificaton object; determining a third qualification object that is linked to the second use case object, wherein the third qualification object is different from the first qualification object; determining that qualifications of the second user satisfy at least one of: i) a second qualification fo the second qualification object, or ii) a third qualification of the third qualification object; and in response to receiving the selection of the second purpose and determining that the qualifications of the second user satisfy at least one of the second qualification or the third qualification, providing the second user with access to a second plurality of computer resourceas associated with the second use object (see rejection of claim 1 and applying it to another user instance; different users have different levels of access depending on profile; see further Barkley Figure 3 col. 7 lines 20-45 with different objects based on group/role access level; see also col. 9 lines 20-55 with different roles and also inherited roles).
As per claim 7, it would have been obvious over the Janis combination further comprising: by the one or more processors configured to execute the computer instructions: receiving, from a second user, a selection of the second purpose, wherein the second purpose is indicated by a second use case object; determining a second qualification object that is linked to the second use case object, wherein the second qualification object is different from the first qualification object; determining a third qualification object that is linked to the second use case object, wherein the third qualification object is different from the first qualification object; determining that qualifications of the second user satisfy both of: i) a second qualification fo the second qualification object and ii) a third qualification f the third qualification object; and in response to receiving the selection of the second purose and determining that the qualifications of the second user satisfy both of the second qualification and the third qualification, providing the second user with access to a plurality of computer resources associated with the second use case object (see rejection of claim 1 and applying it to another user instance; different users have different levels of access depending on profile; see further Barkley Figure 3 col. 7 lines 20-45 with different objects based on group/role access level; see also col. 9 lines 20-55 with different roles and also inherited roles and thus, if the second user has the highest qualification and includes also two inherited roles in hierarchy, second user would have access based on the object permissions associated with the roles and the roles under her).
As per claim 8, it would have been obvious over the Janis combination further comprising: by the one or more processors configured to execute the computer instructions: updating the first qualification of the first qualification object, wherein for subsequent access attempts involving the first qualification object, users’ qualifications must satisfy the updated first qualification (see Barkley col. 5 lines 15-27 with updating object permissions by either changing roles of user or by changing the permissions themselves or the object; once permissions are changed, it will be applied to subsequent accesses).
As per claim 9, the Janis combination teaches wherein the first plurality of computer resources include at least one of: a file, a folder, a database, a memory, a processor, a drive, a storage devie, a computer, a laptop, or a phone (Janis col. 1 lines 34-42 wherein resources may be files).  	
Claim 11 is rejected using the same basis of arguments used to reject claim 1 above. 
Claim 12 is rejected using the same basis of arguments used to reject claim 2 above. 
Claim 13 is rejected using the same basis of arguments used to reject claim 3 above. 
Claim 16 is rejected using the same basis of arguments used to reject claim 6 above. 
Claim 17 is rejected using the same basis of arguments used to reject claim 7 above. 
Claim 18 is rejected using the same basis of arguments used to reject claim 8 above. 
Claim 19 is rejected using the same basis of arguments used to reject claim 9 above. 


Claims 4, 5, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over the Janis combination as applied above, and further in view of Raleigh et al. US Patent Application Publication 2013/0132854 (Raleigh).

As per claim 4, it would have been obvious over the Janis combination further comprising, by the one or more processors configured to execute the instructions: receiving, from a second user, a selection of the first purpose; determining that qualifications of the second user does not satisfy the first qualification (Janis col. 6 line 5-25 with determining that qualification of a user does not satisfy qualificaitons).  However, the Janis combination does not explicitly teach linking a second user to an option for obtaining a qualification that will satisfy the first qualification.  Linking a user to an option for obtaining qualifications would have been obvious though.  FOr example, see Raleigh (paragraph 1791 with presenting a notification to users; users can receive additional information to gain access).
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the teachings of the Janis combination with Raleigh.  One of ordinary skill in the art would have been motivated to perform such an addition to improve the presentation and discovery of services and content to users (paragraph 52 of Raleigh).
As per claim 5, it would have been obvious over the Janis combination to receive an indication that the second user obtained the first qualification, and in response to determining that the qualifications of the second user do satisfy the first qualification, providing the second user with access to the first plurality of computer resources associated with the first use case object (see Raleigh paragraph 1791 with notifying users of changes and updates; see Janis col. 6 with providing access to users once they are qualified;).	
Claim 14 is rejected using the same basis of arguments used to reject claim 4 above. 
Claim 15 is rejected using the same basis of arguments used to reject claim 5 above. 


Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over the Janis combination as applied above, and further in view Joshi et al. US Patent Application Publication 2002/0116642 (Joshi)
As per claim 10, the Janis combination does nto explicitly teach further comprising, by the one or more processors configured to execute the computer instructions: logging, in an audit log on the one or more computer readable storage devices, an entry for an access to a first computer resource, of the first plurality of computer resources, by the first user, wherein the entry includes at least two of: a time stamp for the access, an identity of the first user, an identity of the first computer resource, a first purpose indicated by a first use case object, the qualifictions of the first user, or qualifications required for accessing the first computer resource, the qualifications including the first qualification.  However, this would have been obvious.  For example, see Joshi (abstract with logging events associated with resources; see paragraph 248 with information such as identity of user and identity of resource).
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the teachings of the Janis combination with Joshi.  One of ordinary skill in the art would have been motivated to perform such an addition to effectively manage and protect systems (paragraph 22 of Joshi).
Claim 20 is rejected using the same basis of arguments used to reject claim 1 above. 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON KAI YIN GEE whose telephone number is (571)272-6431.  The examiner can normally be reached on Monda-Friday 8:30-5:00 PST Pacific.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on (571) 272-37393739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Jason K Gee/
Primary Examiner 
Art Unit 2495
06/28/2016